*736* ' * * ii: S:
The attorney for the petitioner having called as witnesses Jacob Gold, the petitioner, and Drs. Oscar Glass, Andrew T. Rnoff and Ambrose' E. Dowd, and the respondent having called Drs. Irving Willner and Edward W. Markens, and it appearing by the testimony that the petitioner, while raising one end of a scaffold to paint the side of a house, and it appearing that the scaffold stuck on a window ledge, and that petitioner while pulling on the scaffold suffered a cerebral hemorrhage; and it appearing that no unforeseen or extraordinary- event occurred, but that while petitioner was pulling on the scaffold he suffered a cerebral hemorrhage; and the petitioner having failed to present any corroborating testimony as to the happening of an accident; and it appearing from the medical testimony in the case that the petitioner was suffering from arterio sclerosis in an advanced stage and high blood pressure; and it also appearing by the petitioner’s own medical witnesses, Drs. Ambrose E. Dowd and Andrew T. Ruoff, that the petitioner might from his condition have suffered a cerebral hemorrhage regardless of what he was doing at the time, and Dr. Dowd having further testified that in his condition he might have suffered the cerebral hemorrhage while in bed; I find and determine that the petitioner’s injuries were not caused by an accident arising out of and in the course of his employment, but that he suffered an injury from other than accidental causes; and it is hereby ordered that the petition in the above-entitled cause be dismissed.
Harry J. Goas, Deputy Commissioner.